MEMORANDUM **
Bhupinderpal Singh Bal, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Bal’s second motion to reopen filed more than a year after the BIA’s decision as both untimely and numerically barred, see 8 C.F.R. § 1003.2(c)(2), where Bal failed to demonstrate changed country conditions in India to qualify for the regulatory exception to the time and numerical limitations, see 8 C.F.R. § 1003.2(c)(3)(ii).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.